 1

 2

 3

 4

 5

 6

 7

 8                 UNITED STATES DISTRICT COURT FOR THE
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
     JUUL LABS, INC., a Delaware                Case No. 5:18-cv-02448 AB (SHKx)
11
     corporation,
12                                              [PROPOSED] ORDER
                        Plaintiff,              DISMISSING VAPE4U LLC WITH
13
                                                PREJUDICE
14   v.
                                                Complaint Filed: November 20, 2018
15
     VAPE4U LLC, a California Limited
16   Liability Company
17
                        Defendant.
18

19

20

21

22

23

24

25

26

27

28


     [PROPOSED] ORDER DISMISSING VAPE4U LLC WITH PREJUDICE   Case No. 5:18-cv-02448 AB (SHKx)
 1         This matter comes before the Court by way of Plaintiff Juul Labs, Inc.’s
 2   Notice of Dismissal of Vape4U LLC With Prejudice Pursuant to Rule
 3   41(a)(1)(A)(i).
 4         IT IS ORDERED that Defendant Vape4U is DISMISSED from this action
 5   with prejudice; and
 6         IT IS FURTHER ORDERED that this Court retains jurisdiction to enforce
 7   the terms of the Confidential Settlement Agreement.
 8

 9

10

11   Dated: September 10, 2019      __________________________
12
                                    The Honorable André Birotte, Jr.
                                    U.S. District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           1
     [PROPOSED] ORDER DISMISSING VAPE4U LLC WITH PREJUDICE   Case No. 5:18-cv-02448 AB (SHKx)
